DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed March 27, 2016, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Ichitsubo et al (US 11,036,262).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

              Claims 1 – 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US 2015/0099564) in view of Xia et al (US 2013/0107926) in view of Khlat et al (US 2020/0106392) and further in view of Ichitsubo et al (US 11,036,262).

               Re claim 1, Shih teaches of a method of optimizing a delay value of an envelope, the method comprising: estimating, in a test mode (before convergence, Paragraphs 0061 – 0062, Fig.7), a plurality of adjacent channel leakage ratios (ACLR, #310, Fig.3, #410, Fig.4 and plurality of ACLRs for a plurality of iterations, Fig.7) respectively corresponding a plurality of test delay values (equations 1 – 3, plurality of TDs, Figures 3 – 4 and step size, Figures 7 – 8) based on a test output signal output from a power amplifier (feedback from PA, #255, Fig.2), wherein the test output signal (OUT, Fig.2) is generated by the power amplifier (PA, #255, Fig.2) according to a test input signal; selecting a test delay value corresponding to a best value (the final TD when it converges, equations 1 – 3 and Figures 7 - 8) among the plurality of estimated adjacent channel leakage ratios (when the ACLR is at the targeting mask performance, Paragraphs 0035 and 0043); and providing a supply voltage (supply voltage, Fig.2) to the power amplifier based on an envelope signal delayed according to the selected test delay value (#214, Fig.2) in a normal mode (after convergence, Paragraphs 0061 – 0062, Fig.7). However, Shih does not specifically teach of wherein the test output signal is generated by the power amplifier according to a test input signal corresponding to a plurality of frequencies. Shih does not specifically teach of selecting a test delay value corresponding to a largest value among the plurality of estimated adjacent channel leakage ratios. Shih does not specifically teach of wherein the estimating the plurality of adjacent channel leakage ratios comprises, for each of the plurality of test delay values, estimating a corresponding adjacent channel leakage ratio based on a ratio of a magnitude of a component corresponding to the plurality of frequencies included in the test output signal and a magnitude of an inter-modulated component of the test output signal. Shih does not specifically teach of converting, in a test mode, the test output signal output from the power amplifier into a frequency domain.
               Xia teaches of an output signal (#518, Fig.5) is generated by a power amplifier (#510, PA, Fig.5) according to an input signal (#508, Fig.5) corresponding to a plurality of frequencies (plurality of subcarriers, Fig.4 and Paragraphs 0026 – 0030). Xia further teaches of selecting a delay value (#540, Fig.5) to synchronize supply voltage with input signal of PA (Paragraph 0043). Xia further teaches of estimating a corresponding adjacent channel leakage ratio (Paragraph 0051), where the ACLR is a measure of the transmitter energy that is leaking into an adjacent channel that includes IMD components (Fig.4).
              Khlat teaches of selecting a delay value corresponding to a largest value of an estimated adjacent channel leakage ratio (Paragraphs 0041 and 0059), wherein estimating a corresponding adjacent channel leakage ratio based on a ratio of a magnitude of a component corresponding to the in-band frequencies included in the output signal and a magnitude of out of band leakage component of an output signal (ACLR, Paragraph 0041).
            Ichitsubo teaches of converting an output signal output from a power amplifier into a frequency domain (FFT, #181, Fig.1J); estimating, in the frequency domain, an adjacent channel leakage ratio based on the output signal (#182, Fig.1J).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the test input signal correspond to an assigned channel bandwidth that include a plurality of frequencies for efficient ACLR measurements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a test delay value corresponding to a largest value among the plurality of estimated adjacent channel leakage ratios to improve communication performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have estimated an adjacent channel leakage ratio based on a ratio of a magnitude of a component corresponding to the plurality of frequencies included in the test output signal and a magnitude of out of band leakage component of the test output signal so as to efficiently determine the energy that is leaking into an adjacent channel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have converted an output signal output from the power amplifier into a frequency domain (channels) so as to be able to estimate the adjacent channel leakage ratios.

               Re claim 2, Shih teaches of wherein the estimating the plurality of adjacent channel leakage ratios comprises: providing the test input signal to a signal transmission path comprising the power amplifier for each of the plurality of test delay values (#255, Fig.2); and providing a modulated supply voltage to the power amplifier (#250, Fig.2) by delaying (#214, Fig.2) the envelope signal of the test input signal (#212, Fig.2) based on a corresponding test delay value from among the plurality of test delay values (plurality of test delay values, Figures 5 – 8).

               Re claim 3, Shih, Xia, Khlat and Ichitsubo teach all the limitations of claim 1, as well as Xia teaches of wherein the test input signal comprises a tone signal corresponding to the plurality of frequencies (Fig.1, #102 and #402, Fig.4).
                It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the test input signal comprise a tone signal corresponding to the plurality of frequencies to define the channel bandwidth.

               Re claim 4, Shih, Xia, Khlat and Ichitsubo teach all the limitations of claim 1, as well as Xia teaches of wherein the test input signal comprises a plurality of frequency band components (#102, Fig.1), and wherein each of the plurality of frequency band components comprises components respectively corresponding to the plurality of frequencies, and a component of a unit band generated by one resource block (RB, Fig.1 and Paragraph 0016).
                It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the test input signal comprise a plurality of frequency band components and wherein each of the plurality of frequency band components comprise components respectively corresponding to the plurality of frequencies, and a component of a unit band generated by one resource block to define the assigned channel bandwidth.

               Re claim 5, Shih, Xia, Khlat and Ichitsubo teach all the limitations of claim 1, as well as Xia teaches of wherein the inter-modulated component comprises any one or any combination of a 3rd-order inter-modulated component and a 5th-order inter- modulated component from a component corresponding to the plurality of frequencies included in the test input signal (IM3 components, Paragraph 0024 and Fig.4).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inter-modulated component comprise a 3rd-order inter-modulated component that would result into the undesirable harmonic distortion.

               Re claim 18, Shih, Xia, Khlat and Ichitsubo teach of a communication device comprising: a modem (#125, #115, Fig.1 of Shih) configured to generate a tone signal corresponding to a plurality of selected frequencies as a test input signal in a test mode (see claim 1); a power amplifier (PA, #255, Fig.2) configured to generate a test output signal based on the test input signal transmitted through a signal transmission path (see claim 1); a voltage modulator (#250, Fig.2) configured to sequentially generate a delayed envelope signal based on each of a plurality of test delay values and sequentially provide a supply voltage to the power amplifier based on the delayed envelope signal, based on each of the plurality of test delay values in the test mode (see claim 1); and a controller (#225, Fig.2) configured to convert the test output signal into a frequency domain, estimate, in the frequency domain, an adjacent channel leakage ratio based on a magnitude of a component corresponding to the plurality of selected frequencies included in the test output signal and a magnitude of an inter-modulated component for each of the plurality of test delay values in the test mode, select a test delay value corresponding to a largest value among a plurality of estimated channel leakage ratios, and control the voltage modulator based on the test delay value in a normal mode (see claim 1).

              Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Xia, Khlat and Ichitsubo in view of WP509 (v1.0) (“Understanding Key Parameters for RF-Sampling Data Converters”, White Paper, Xilinx, February 20, 2019) in view of Bai (US 2013/0183915) and further in view of Bevan et al (US 2016/0142229).

               Re claims 6 and 19, Shih, Xia, Khlat and Ichitsubo teach all the limitations of claims 1 and 18, as well as Khlat teaches of wherein estimating a corresponding adjacent channel leakage ratio based on a ratio of a magnitude of a component corresponding to the in-band frequencies included in the output signal and a magnitude of out of band leakage component of an output signal (ACLR, Paragraph 0041). However, Shih, Xia, Khlat and Ichitsubo do not specifically teach of wherein a half sampling frequency corresponding to half of a sampling rate is less than three times a first frequency included in the plurality of frequencies, and wherein the estimating the plurality of adjacent channel leakage ratios comprises estimating the corresponding adjacent channel leakage ratio based on a magnitude of a component corresponding to one of the plurality of frequencies included in the test output signal and a magnitude of an aliased 3rd-order inter-modulated component.
             WP509 (v1.0) discloses of the Nyquist bandwidth and band limited to a half sampling frequency (second Page and Fig.4), where the Nyquist rate, specifies a sampling rate that needs to be equal to twice the highest frequency (bandwidth) of a given function or signal to be free of the distortion known as aliasing. Therefore, for an third order IMD (IM3) not to be aliased it needs to meet the criterion of a half sampling frequency being greater or equal than 2f1 – f2.
           Bai teaches of a two tone transmission of f1 (bw B, Fig.8) and f2=-f1 (bw A, Fig.8).
           Bevan teaches of a two tone (band) transmission of f1 and f2 (Fig.2), where there is no aliasing and the Nyquist criterion has been met and a two tone transmission of f1 and f2 (Fig.5), where the digital sampling frequency has under-sampled the intermodulation products and thus the intermodulation products have been aliased to the positions shown within the composite baseband frequency range (Fig.5 and Paragraph 0105).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have known the Nyquist criterion for performing sampling with or without aliasing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a two tone transmission for testing non-linear behavior and having f2 be equal to -f1 for easing the signal processing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have undersampled the IMD products by having aliased IMD products that would further test the system under the negative effects of aliasing and perform ACLR measurement based on the center frequency F1 of the plurality of frequencies and the aliased 3rd-order IMD.

Allowable Subject Matter

             Claims 12 – 17 are allowed.

             Claims 7 – 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633